IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-19-00241-CR

LANCE ROBERTO STENNIS,
                                                                Appellant
v.

THE STATE OF TEXAS,
                                                                Appellee


                            From the 440th District Court
                               Coryell County, Texas
                              Trial Court No. 18-24657


                            MEMORANDUM OPINION


       Lance Roberto Stennis was found guilty of the offense of aggravated robbery and

sentenced to 10 years in prison. See TEX. PENAL CODE ANN. § 29.03.

       Stennis’s appellate attorney filed a motion to withdraw and an Anders brief in

support of the motion to withdraw, asserting that Stennis’s appeal presents no issues of

arguable merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Counsel advised Stennis that counsel had filed the motion and brief pursuant to Anders,

advised Stennis of his right to review the record, and advised Stennis of his right to
submit a response on his own behalf. Stennis did not submit a response.

        Counsel asserts in the Anders brief that counsel has made a thorough review of the

entire record, including the indictment, the sufficiency of the evidence, accomplice

testimony, the jury charge, and the deadly weapon finding. After the review, counsel

concludes there is no non-frivolous issue to raise in this appeal. Counsel's brief evidences

a professional evaluation of the record for error, and we conclude that counsel performed

the duties required of appointed counsel. See Anders, 386 U.S. at 744; High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

        Upon the filing of an Anders brief, as the reviewing appellate court, it is our duty

to independently examine the record to decide whether counsel is correct in determining

that an appeal is frivolous. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). Arguments are frivolous when they "cannot conceivably

persuade the court." McCoy v. Court of Appeals, 486 U.S. 429, 436, 108 S. Ct. 1895, 100 L.

Ed. 2d 440 (1988).

        Having carefully reviewed the entire record and the Anders brief, we have

determined that this appeal is frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005). Accordingly, we affirm the trial court’s Judgment of Conviction by

Jury signed on June 19, 2019.

        Should Stennis wish to seek further review of this case by the Texas Court of


Stennis v. State                                                                      Page 2
Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review. No substitute counsel will

be appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration has been overruled by this Court. See TEX. R. APP. P. 68.2. Any

petition and all copies of the petition for discretionary review must be filed with the Clerk

of the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended

eff. Sept. 1, 2011).   Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

        Counsel's motion to withdraw from representation of Stennis is granted, and

counsel is discharged from representing Stennis. Notwithstanding counsel’s discharge,

counsel must send Stennis a copy of our decision, notify him of his right to file a pro se

petition for discretionary review, and send this Court a letter certifying counsel's

compliance with Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 409 n.22.




                                          TOM GRAY
                                          Chief Justice




Stennis v. State                                                                       Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed November 6, 2019
Do not publish
[CR25]




Stennis v. State                               Page 4